Petition for Writ of Mandamus Denied and
Memorandum Opinion filed August 12, 2010
 
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00657-CV

 
In Re Denbury Green Pipeline-Texas, LLC,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On July 21, 2010, relator, Denbury Green
Pipeline-Texas, LLC, filed a petition for writ of mandamus and, on August 4,
2010, a supplemental petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relator asks this Court to compel the Honorable Susan Criss,
presiding judge of the 212th District Court of Galveston County, to set aside
her July 19, 2010 order granting real party in interest’s motion to reconsider,
and her August 2, 2010 order granting real party in interest’s application for
a temporary injunction.  
Relator has an adequate remedy by appeal.  See
Tex. Civ. Prac. & Rem. Code. Ann. § 51.014(a)(4) (Vernon 2008); In re
Henry, 274 S.W.3d 185, 189 n.2 (Tex. App.—Houston [1st Dist.] 2008, orig.
proceeding [mand. denied]) (op. on reh’g) ( “Because Henry had an adequate by
appeal of the temporary injunction, mandamus was not appropriate as to the
temporary injunction, and we denied mandamus as to the TRO.”); In re Holland,
No. 14-09-00656-CV, 2009 WL 3154479, at *2 (Tex. App.—Houston [14th Dist.] Oct.
1, 2009, orig. proceeding) (mem. op. on reh’g) (explaining that interlocutory
appeal of order granting temporary injunction provides adequate remedy by
appeal).  Therefore, relator has not established its entitlement to the
extraordinary relief of a writ of mandamus.  
Accordingly, we deny relator’s petition for writ of
mandamus, supplemental petition for writ of mandamus, and related emergency
motion to stay proceedings.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Boyce.